--------------------------------------------------------------------------------

Exhibit 10.2
 
Procera Networks, Inc.
 
EXECUTIVE EMPLOYMENT AGREEMENT
for
JAMES F. BREAR
 
This Executive Employment Agreement (“Agreement”) by and between James F. Brear
(“Executive”) and Procera Networks, Inc. (the “Company”) (collectively, the
“Parties”) is entered into on February 11, 2008 (the “Effective Date”).
 
Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services;
 
Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
 
 
1.
Employment by the Company.

 
1.1          Position.  Subject to terms and conditions set forth herein, the
Company agrees to employ Executive in the position of Chief Executive Officer
and President of the Company, and to appoint Executive as a member of the
Company’s Board of Directors (the “Board”), and Executive hereby accepts such
employment and appointment.  During the term of Executive’s employment with the
Company, Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company, except
for vacation periods as set forth herein and reasonable periods of illness or
other incapacities permitted by the Company’s general employment
policies.  Executive’s first date of employment is February 6, 2008 (the
“Commencement Date”).
 
1.2          Duties and Location.  Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with
Executive’s then current title, consistent with the bylaws of the Company and as
required by the Board.  Executive shall report to the Board.  Executive’s
primary office location shall be a location mutually acceptable to both the
Executive and the Company.  The Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time as agreed to by Executive, and to require
reasonable business travel.
 
1.3          Policies and Procedures.  The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
Compensation.

 
2.1          Salary.  For services to be rendered hereunder, Executive shall
receive an annual salary at the rate of $240,000.00 (the “Base Salary”), subject
to payroll withholding and deductions and payable in accordance with the
Company’s regular payroll schedule.  Executive’s Base Salary shall be reviewed
annually and may be increased as approved by the Board in its sole discretion.
 
2.2          Initial Performance Bonus.  Executive shall earn a bonus of fifty
percent (50%) of his Base Salary (the “Initial Bonus”) after his first six
months of employment, provided Executive remains an active employee through such
time.  Except as otherwise provided in Section 5, Executive will not earn any
Initial Bonus if Executive’s employment terminates for any reason before the
Initial Bonus is earned by him.  The Initial Bonus, if earned, shall be paid
within one month after the end of the six month anniversary of the Commencement
Date.
 
2.3          Annual Bonus.  Executive will be eligible to earn an annual
discretionary bonus with a target amount equal to eighty percent (80%) of his
Base Salary; provided that for calendar year 2008, this potential bonus shall be
prorated over the time between the end of the first six (6) months of employment
(as contemplated in Section 2.2 above) and the end of calendar year 2008.  The
annual bonus shall be based on a set of objectives mutually agreed to by
Executive and the Board (or an executive or compensation committee thereof)
within the first thirty days of each calendar year; provided however that with
respect to calendar 2008, such objectives may be set within the first 90 days of
employment. The amount of the annual bonus actually earned shall be determined
by the Board based upon a good faith, objective determination of Executive’s
achievement of the previously agreed to objectives (the “Annual Bonus”).  Since
the Annual Bonus is intended both to reward past Company and Executive
performance and to provide an incentive for Executive to remain with the
Company, Executive must remain an active employee through the date that any such
Annual Bonus is paid to him in order to earn any such bonus.  Except as
otherwise provided in Section 5, Executive will not earn any Annual Bonus
(including a prorated bonus) if Executive’s employment terminates for any reason
before the Annual Bonus is paid to him.  Any earned Annual Bonus shall be paid
not later than March 15th of the year following the calendar as to which
performance was measured.
 
2.4          Equity Compensation.  Executive shall be granted an option to
purchase 2,250,000 shares of the Company’s Common Stock (the “Option”), having
an exercise price equal to the closing price of the Common Stock as quoted on
the American Stock Exchange on date of grant.  The Option will be subject to the
terms and conditions of the Company’s 2007 Equity Incentive Plan (the
“Plan”).  Except as otherwise provided herein, the Option will vest and become
exercisable over four (4) years, with twenty-five percent (25%) of the shares
covered by the Option vesting and becoming exercisable on the one year
anniversary of the Commencement Date, and the remaining shares covered by the
Option vesting and becoming exercisable in thirty-six (36) equal monthly
installments thereafter, as long as the Executive remains in continuous service
with the Company (as defined in the Plan).  The Option shall be governed by the
terms and conditions set forth in the Plan, and in the applicable stock option
agreement and grant document.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5          Standard Company Benefits.  Executive shall be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans which may be in effect from
time to time and provided by the Company to its employees generally.
 
 
3.
Confidential Information Obligations.

 
3.1          Confidential Information Agreement.  As a condition of employment,
Executive agrees to execute and abide by the Employee Confidential  Information
and Inventions Assignment Agreement attached hereto as Exhibit A.
 
3.2          Third Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company will not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, which would be used in
connection with Executive’s employment by the Company, except as expressly
authorized by that third party.  During Executive’s employment by the Company,
Executive will use in the performance of Executive’s duties only information
which is generally known and used by persons with training and experience
comparable to Executive’s own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive’s work for the Company.
 
 
4.
Outside Activities During Employment.

 
4.1          Non-Company Business.  Except with the prior written consent of the
Board, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of Executive’s duties hereunder.
 
4.2          No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise, except as a passive investor in mutual or
exchange traded funds.
 
 
5.
Termination Of Employment.

 
5.1          At-Will Relationship.  Executive’s employment relationship is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2          Termination without Cause; Resignation for Good Reason.  If, at any
time, the Company terminates Executive’s employment without Cause (as defined
herein), or Executive resigns with Good Reason (as defined herein), and
Executive executes and delivers the Separation Date Release of all claims set
forth as Exhibit B hereto within the timeframe set forth therein and allows such
release to become effective, then the Company will provide Executive with the
following severance benefits:
 
(a)          Cash Severance.  The Company shall pay Executive severance in the
form of continuation of Executive’s Base Salary in effect on Executive’s last
day of employment (the “Separation Date”) for a period of six (6) months after
Executive’s termination.  This severance shall be paid in substantially equal
installments on the Company’s regular payroll schedule (subject to standard
deductions and withholdings) over the six (6) month period following the
Separation Date: provided, however, that no payments will be made prior to the
effective date of the release of claims.  On the first payroll date following
the effective date of the release, the Company will pay Executive the payments
that Executive would have received on or prior to such date in a lump sum under
the original schedule but for the delay in effectiveness of the release, with
the balance of the cash severance being paid as originally scheduled.
 
(b)          Bonus.  The Company shall pay Executive the full amount of his
Initial Bonus, if it has not previously been paid.  The Company shall also pay
Executive the full amount of any Annual Bonus awarded for the completed calendar
year preceding the employment termination, if it has not already been
paid.  Finally, the Company shall pay Executive a payment equal to the product
of (i) his Annual Bonus for the calendar year in which his employment
terminates, with the amount of the Annual Bonus determined in good faith based
on year to date performance and expected  Company performance in the balance of
the year, and (ii)  a fraction, the numerator of which is the number of days of
his employment in such calendar year prior to the Separation Date and the
denominator of which is 365.  All amounts payable under this Subsection (b)
shall be paid in a lump sum on the first regularly scheduled payroll pay date
following the effective date of his release.
 
(c)          Continued Health Insurance Coverage.  To the extent provided by the
federal continuation of coverage law or, if applicable, state laws of similar
effect (collectively, “COBRA”), and by the Company’s then-current group health
insurance policies, Executive may be eligible to continue Executive’s
then-current group health insurance benefits after the termination of his
employment.  If Executive timely elects such COBRA coverage for himself and/or
his eligible dependents, and provided Executive continues to pay the portion of
the premiums then-paid by active employees for similar coverage, then the
Company shall pay the remaining portion of the COBRA premiums for the first six
(6) months of such coverage, or until such earlier date on which Executive
and/or his eligible dependents cease to be eligible for COBRA
coverage.  Executive shall notify the Company immediately if he and/or his
eligible dependents become covered by a medical, dental or vision insurance plan
of a subsequent employer or otherwise cease to be eligible for COBRA coverage.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)          Accelerated Vesting.  In the event the Company terminates
Executive’s employment without Cause, or Executive resigns with Good Reason, in
either case within twelve (12) months after a Change in Control (as defined
below), then the Company will accelerate the vesting of any outstanding equity
awards then-held by Executive such that one hundred percent (100%) of the
then-unvested shares subject to each such award shall become fully vested and
exercisable as of Executive’s Separation Date.
 
5.3          Termination for Cause; Resignation Without Good Reason.  If the
Company terminates Executive’s employment with the Company for Cause, or
Executive resigns without Good Reason, then Executive will not be entitled to
any further compensation from the Company (other than accrued salary, and
accrued and unused vacation, through Executive’s last day of employment),
including severance pay, pay in lieu of notice or any other such compensation.
 
5.4          Termination Due to Death or Disability.
 
(a)          Death.  This Agreement and Executive’s employment shall terminate
immediately upon Executive’s death and Executive’s estate shall not be entitled
to any further compensation from the Company (other than accrued salary, and
accrued and unused vacation, through Executive’s last day of employment),
including severance pay, pay in lieu of notice or any other such compensation.
 
(b)          Disability.  If Executive is incapacitated by accident, sickness or
otherwise such that Executive is incapable of performing the services set forth
in Section 1.1 herein for at least sixty (60) consecutive days or at least
ninety (90) days within a period of one hundred and  eighty (180) consecutive
days, and such incapacity is certified by a qualified medical doctor, then this
Agreement and Executive’s employment shall terminate.  In such an event,
Executive and/or Executive’s legal representatives shall not be entitled to any
further compensation from the Company (other than accrued salary, and accrued
and unused vacation, through Executive’s last day of employment), including
severance pay, pay in lieu of notice or any other such compensation.
 
5.5           Section 409A Compliance.  The parties intend that the severance
benefits provided under Section 5.2 above (the “Severance”) satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code (together with any state laws of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  Notwithstanding the foregoing, if the
Company (or, if applicable, the successor entity thereto) determines that the
Severance constitutes “deferred compensation” under Section 409A, and if
Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Severance shall be delayed as follows:  on the earlier to occur of (i) the date
that is six months and one day after the date of separation of service or (ii)
the date of Executive’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the Severance had not been delayed
pursuant to this paragraph and (B) commence paying the balance of the Severance
in accordance with the payment schedule set forth above.   It is intended that
each payment made pursuant to Section 5.2 is a separate payment (as defined in
Treasury Regulations Section 1.409A-2(b)(2)) from any other payments made
pursuant to this Agreement for purposes of the “short term deferral rule” under
Treasury Regulations Section 1.409A-1(b)(4).
 
 
5

--------------------------------------------------------------------------------

 
 
5.6          Limitation on Payments.  In the event that the payments or other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either (a) delivered in full, or (b) delivered to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.  If
a reduction in payments or benefits constituting “parachute payments” is
necessary pursuant to the foregoing provision, reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits.  If acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5.6 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes and may
be relied upon by the Company.  For purposes of making the calculations required
by this Section 5.6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and Executive shall further to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.6.  The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.6.
 
 
5.7
Definitions.

 
(a)           For purposes of this Agreement, “Cause” shall mean any one or more
of the following:
 
(i)         Executive’s indictment or conviction of, or plea of guilty or no
contest to, any felony or any crime involving dishonesty;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)        Executive’s participation in any fraud or other act of willful
misconduct against the Company (including any material breach of Company policy
that causes or reasonably could cause harm to the Company);
 
(iii)       Executive’s refusal to comply with any lawful directive of the
Company or the Board;
 
(iv)        Executive’s material breach of Executive’s fiduciary, statutory,
contractual, or common law duties to the Company (including any material breach
of this Agreement or the Confidential Information and Inventions Agreement); or
 
(v)         Conduct by Executive which in the good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.
 
Provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall, within twenty (20) days
after the discovery of such event, provide written notice to the Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.
 
(b)         For purposes of this Agreement, Executive shall have “Good Reason”
for Executive’s resignation if: (w) any of the events listed below occurs
without Executive’s consent; (x) Executive notifies the Company in writing,
within  ninety  (90) days after the occurrence of such event that Executive
intends to terminate his employment for Good Reason and specifies the basis
therefore; (y) the Company does not cure such condition within thirty  (30) days
following its receipt of such notice or states unequivocally in writing that it
does not intend to attempt to cure such condition, and (z) the Executive’s
resignation from employment is effective within  ten (10) days following the end
of the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so:
 
(i)         the assignment to Executive of any duties or responsibilities which
result in the material diminution of Executive’s authority, duties or
responsibility; provided however, that the acquisition of the Company and
subsequent conversion of the Company to a division or unit of the acquiring
corporation will not by itself result in a material diminution of Executive’s
authority, duties or responsibility.
 
(ii)        a material reduction by the Company in Executive’s annual base
salary, except to the extent the base salaries of all other executive officers
of the Company are accordingly reduced;
 
(iii)       a relocation of Executive’s place of work, or the Company’s
principal executive offices if Executive’s principal office is at such offices,
to a location that increases Executive’s daily one-way commute by more than
thirty-five (35) miles; or
 
(iv)        any material breach by the Company of any material provision of this
Agreement, including but not limited to Section 7.7.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)          For purposes of this Agreement, “Change in Control” shall be deemed
to have occurred if, in a single transaction or series of related transactions:
(i) any person (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“Exchange Act”)), or persons acting as a group,
other than a trustee or fiduciary holding securities under an employment benefit
program, is or becomes a “beneficial owner” (as defined in Rule 13-3 under the
Exchange Act), directly or indirectly of securities of the Company representing
51% or more of the combined voting power of the Company, (ii) there is a merger,
consolidation or other business combination transaction of the Company with or
into another corporation, entity or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of the Company
(or the surviving entity) outstanding immediately after such transaction, or
(iii) all or substantially all of the Company’s assets are sold.
 
 
6.
Arbitration.

 
To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Jose, California, conducted by JAMS under the then applicable
JAMS rules. By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
 
 
7.
General Provisions.

 
7.1          Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
 
7.3          Waiver.  Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.
 
7.4          Complete Agreement.  This Agreement, including Exhibit A,
constitutes the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter.  It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by the Executive and a duly
authorized officer of the Company.
 
7.5          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
 
7.6          Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
 
7.7          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.  The Company shall obtain the
assumption of this Agreement by any successor or assign of the Company.
 
7.8          Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California.
 
 
9

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the parties have executed this Agreement.
 

 
Procera Networks, Inc.
         
By:
/s/ Thomas H. Williams
   
Thomas H. Williams
   
iCEO and CFO
          February 11, 2008  
Date:



 
Understood and Agreed:
       
Executive
             
By:
/s /James F. Brear
   
James F. Brear
       
Date:
February 11, 2008
 





Agreed-to Commencement Date:
February 6, 2008
JB:
 
TW:
 


 
10

--------------------------------------------------------------------------------

 

Exhibit B
 


Separation Date Release


(To be signed on or within 21 days after the employment termination date.)
 
In exchange for the severance benefits to be provided to me by Procera Networks,
Inc. (the “Company”) pursuant to the terms of my Executive Employment Agreement
(the “Agreement”), I hereby provide the following General Release of Claims (the
“Release”).  I understand that, on the last date of my employment with the
Company, the Company will pay me any accrued salary to which I am entitled by
law, regardless of whether I sign this Release, but I am not entitled to any
severance benefits unless I sign and return this Release to the Company and I
allow it to become effective.
 
I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release.
 
This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including claims based on or arising under the Agreement);
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (as amended) (“ADEA”),
the federal Family and Medical Leave Act, the California Labor Code (as
amended), the California Family Rights Act, and the California Fair Employment
and Housing Act (as amended).
 
I understand that notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party, the charter, bylaws, or operating agreements of any of the
Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law.  In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
 

 
 

--------------------------------------------------------------------------------

 



 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled.  I further acknowledge that I have been
advised by this writing that:  (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Board of Directors; and (5) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth calendar day after the date I sign it
provided that I do not revoke it (the “Effective Date”).
 
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.
 
I further agree: (1) not to disparage the Company, its parent, or its or their
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to its or their business,  business reputation, or
personal reputation (although I may respond accurately and fully to any
question, inquiry or request for information as required by legal process); (2)
not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company.
 
By:
     
James F. Brear
Date



 

--------------------------------------------------------------------------------